Citation Nr: 1722702	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-02 573	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than November 1, 2009, for adding a dependency allowance for the Veteran's spouse. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations related to his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The RO in Cleveland, Ohio currently has jurisdiction of this case. 


FINDINGS OF FACT

1.  The Veteran married his spouse in 1978.

2.  Service connection at the combined rate of 30 percent was granted in January 2008.

3.  The Veteran verified his marital status with VA in November 2009.


CONCLUSION OF LAW

An effective date earlier than November 1, 2009, for adding a dependency allowance for the Veteran's spouse is not warranted.  38 U.S.C.A. §§ 5110, 5112(b)(2) (West 2014); 38 C.F.R. §§ 3.4(b), 3.401(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran married his spouse in April 1978, and remains married to her.  He originally provided a copy of his marriage certificate to the VA in April 1980, when he also submitted a copy of his daughter's birth certificate.  Thus, VA has held evidence substantiating the marriage since 1980.  

A Veteran whose combined disability rating is 30 percent may receive an additional amount of compensation payable for a spouse, child or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b).  In this case the Veteran's combined disability rating reached the 30 percent level in January 2008 when the RO granted service connection for diabetes.  The disability rating assigned to diabetes pushed his combined disability rating to 30 percent, effective in April 2006.  The RO informed the Veteran of this grant and the award of increased benefits in a January 2008 letter.  The letter is several pages long and covers a range of topics related to the grant.  One portion reads, "We are paying you as a Veteran with no dependents.  Let us know right away if there is any change in your marital status."  Another portion informs him that because his combined rating is 30 percent, he may receive an additional allowance for his dependents.  If he wished to apply for this benefit, he was instructed to "complete and return the enclosed VA Form 21-686c, 'Declaration of Status of Dependents.'"  Lastly, he was told that if VA received the information requested within one year from the date of the letter, he could be paid the dependency allowance from the date VA received his claim, i.e., the completed dependency form.  

The Veteran did not submit the requested form until more than a year later.  When he did submit the form in November 2009, along with another copy of his marriage certificate, the form was incompletely filled out, so the RO requested more complete information.  The dependency allowance was eventually implemented in January 2010, as effective in November 2009, which is the date the first form was received.  

The Veteran is now requesting that the dependency allowance be implemented as of the date he became eligible for the benefit, rather than the date he established to VA's satisfaction that he was entitled to a dependency allowance.  As an explanation for why he did not submit the form immediately upon being requested to do so, the Veteran contends that he must not have received the letter, and he postulates that he had recently moved, so that it may have been sent to the wrong address.  He also points out quite reasonably that if he had realized he was eligible for additional compensation, he would have taken all necessary steps immediately in 2008.  
Review of the claims file shows that the Veteran has had three addresses of record since his discharge from service.  Unfortunately, the file does not contain precise notification as to when he moved; rather, the new addresses simply appear on his correspondence.  For instance, in October 2007, he submitted a statement in support of an unrelated matter, on which he indicated he could be reached at the second address.  It was to this address to which the January 2008 notification letter was mailed.  It appears that he moved to the third address sometime around 2010.  In other words, during the time frame at issue here, it appears that he was settled in the second location, as he had corresponded with VA from that address prior to the mailing of the January 2008 notice.  There is no indication that the January 2008 notice letter was returned by the U.S. Postal Service as undeliverable. 

Government officials are generally presumed to "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  In this instance, this means, that we must assume the January 2008 notice was properly mailed.  Under these circumstances, the presumption of regularity applies.  See Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004); see also Crain v. Principi, 17 Vet.App. 182, 186 (2003) (applying the presumption of regularity to RO's mailing of an SOC to a veteran).

This presumption of regularity is not absolute and may be rebutted with "clear evidence that VA did not follow its regular mailing practices or that its practices were not regular."  Crain, 17 Vet. App. at 186.  For instance in Boyd v. McDonald, 27 Vet. App. 63, 72 (2014), the Court noted that, "the presumption of regularity may be rebutted where there is (1) evidence that VA used an incorrect address on the Board mailing, or (2) evidence that the mailing was returned as undeliverable and there were other possible and plausible addresses available to VA at the time of the Board decision."  

In this case, the Veteran has merely suggested that he may not have received the notice letter.  However, there is no evidence in the file suggesting that VA used an incorrect address.  Nor is there evidence that the letter was returned as undeliverable.  Moreover the Veteran's postulation of non-receipt, standing alone, is insufficient to rebut the presumption.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Accordingly, pursuant to Mindenhall, Davis and Boyd, the Veteran's assertion of non receipt, standing alone, fails to rebut the presumption of regularity.

Awards of additional compensation payable to a Veteran for a dependent will be effective on the latest of the following dates: 1) The date of the claim for the additional compensation.  The date of the claim is defined as the date of the Veteran's marriage, if the evidence of the marriage is received within one year of the marriage; otherwise the date notice is received of the dependent's existence, if evidence is received within one year of the VA's request for evidence showing the marriage has occurred.  2) The date dependency arises.  3) The effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action.  4) The date of commencement of the veteran's award, provided evidence of dependency is received within one year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401(b).

Applying this regulation to the facts of the instant case yields November 1, 2009, as the date notice was received that the Veteran remained married to his spouse.  The regulation is very specific that the evidence establishing dependency must be received within one year of notification of the rating action.  Therefore, although the VA was already on notice of the Veteran's marriage, confirmation that the marriage continued was required before the dependency benefit could be paid.  The law (38 U.S.C.A. § 5110 and 38 C.F.R. § 3.401) requires actual receipt of notice.  The earliest actual receipt of evidence showing the Veteran was entitled to a dependency allowance for his spouse after the January 2008 letter was November 2009.  

The Board is sympathetic to the Veteran's argument that he would have submitted his marriage certificate along with the requisite VA Form sooner if he had realized he could increase his benefit payments by doing so.  There is no room for sympathetic interpretation in this case, as the terms of the regulation are clear.

The Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 38, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  Thus, as a recipient of VA benefits, the Veteran has the responsibility to be aware of the rules regarding the conditions of receipt of those benefits.

ORDER

An effective date earlier than November 1, 2009, for adding a dependency allowance for the Veteran's spouse is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


